                Case 18-12537-MFW                        Doc 361              Filed 02/28/19             Page 1 of 74


                                                   UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF DELAWARE

In re PGHC Holdings, Inc., et al.,                                                                            Case No. 18‐12537 (MFW) 
Debtors                                                                                           Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                     1
                                                     MONTHLY OPERATING REPORT 
                                                                                                                           Affidavit or 
                                                                                     Document           Explanation        Supplement 
                        Required Documents                             Form No.      Attached            Attached           Attached
Schedule of Cash Receipts and Disbursements                           MOR‐1              √
  Bank Reconciliation (or copies of debtor's bank reconciliations)    MOR‐1a             √                                       √
  Schedule of Professional Fees Paid                                  MOR‐1b             √
  Copies of Bank Statements                                                                                                      √
  Cash Disbursements Journals                                                                                                    √
Statement of Operations                                               MOR‐2               √
Balance Sheet                                                         MOR‐3               √
Status of Post petition Taxes                                         MOR‐4               √                                      √
  Copies of IRS Form 6123 or payment receipt                                                                                     √
  Copies of Tax Returns filed during reporting period                                                                            √
Summary of Unpaid Post petition Debts                                 MOR‐4               √
  Listing of Aged Accounts Payable                                    MOR‐4                                  √
Accounts Receivable Reconciliation and Aging                          MOR‐5               √
Debtor Questionnaire                                                  MOR‐5               √

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best 
of my knowledge and belief.




 /s/ Corey D. Wendland                                                                              February 28, 2019
Signature of Authorized Individual                                                                  Date


Corey D. Wendland                                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                                               Title of Authorized Individual


1. The information contained herein is provided as required by the Office of the United States Trustee. This Monthly Operating Report 
has been prepared based on information available to the Debtors as of the ending date in the reporting period shown above, and such 
information may be incomplete in certain respects.  All information contained herein is unaudited and subject to future adjustments, 
which could be material.  Nothing contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors' rights or an 
admission with respect to its Chapter 11 proceedings. The Debtors reserve all rights to amend, modify or supplement this Monthly 
Operating Report.
2.  Schedules contain financial information for the non‐debtor affiliate, D'Angelo Sandwich Shops Advertising Fund, Inc. in order to 
correctly present the intercompany balances between Debtors.
               Case 18-12537-MFW             Doc 361   Filed 02/28/19    Page 2 of 74


In re PGHC Holdings, Inc., et al.,                                        Case No. 18‐12537 (MFW) 
Debtors                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 
                                                DEBTORS




Debtor                                                                  Case Number
PGHC Holdings, Inc.                                             Case No.  18‐12537 (MFW)
Papa Gino's Holdings Corp.                                      Case No.  18‐12538 (MFW)
Papa Gino's, Inc.                                               Case No.  18‐12539 (MFW)
Papa Gino's Franchising  Corp.                                  Case No.  18‐12540 (MFW)
Papa Gino's / D'Angelo Card Services, Inc.                      Case No.  18‐12541 (MFW)
D'Angelo's Sandwich Shops, Inc.                                 Case No.  18‐12542 (MFW)
Delops, Inc.                                                    Case No.  18‐12545 (MFW)
D'Angelo Franchising Corporation                                Case No.  18‐12544 (MFW)
Progressive Food, Inc.                                          Case No.  18‐12543 (MFW)
D'Angelo Sandwich Shops Advertising Fund, Inc.                      Non‐Debtor Affiliate
         Case 18-12537-MFW                                  Doc 361                         Filed 02/28/19                                       Page 3 of 74
In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                       Reporting Period: Dec 31 ‐ Feb 10, 2019 
                                                                MOR‐1
                                                                                         1
                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS 
                                                                           CURRENT PERIOD                                                          FILING TO DATE
                                                                   ACTUAL                   PROJECTED 2, 3, 4                         ACTUAL                         PROJECTED 
                                                                                                                                                                                        2, 3, 4



                                                        3
Beginning Available Bank Balance ‐ Operating Account                     1,255,910                          369,235                             988,435                       367,163
Beginning Book Balance ‐ remaining Cash Accounts                             314,097                                      ‐                      314,097                                     ‐
Total Beginning Balance                                                  1,570,007                           369,235                         1,116,912                          367,163
RECEIPTS
 Net sales                                                               13,026,583                     10,278,764                         32,191,462                              29,335,244
 Meals‐tax receipts                                                            895,787                        688,560                        2,210,452                               2,005,919
 All other collections                                                         553,337                        353,819                        1,446,144                               1,035,124
 Other sources                                                             3,250,000                                  ‐                      3,250,000                                           ‐
 DIP Loan advances                                                         1,750,000                      4,247,000                          2,300,000                               4,947,000
  TOTAL  RECEIPTS                                                        19,475,708              15,568,143                                41,398,058                  37,323,287
DISBURSEMENTS
  Payroll and payroll taxes                                               (6,714,007)               (5,097,727)                           (15,187,891)                 (13,256,202)
  Employee benefits                                                          (446,484)                      (596,000)                          (914,904)                               (906,464)
  Meals‐tax remittances                                                      (881,987)                      (718,000)                       (2,579,391)                             (2,434,109)
  Food and paper                                                          (4,048,847)                    (3,376,100)                        (6,333,804)                             (5,590,895)
  Occupancy                                                               (2,581,571)                    (2,168,281)                        (3,791,924)                             (3,262,935)
  Utilities                                                                  (658,898)                      (488,145)                          (862,820)                               (866,185)
  POS fees                                                                      (46,645)                    (156,000)                             (46,645)                             (234,000)
  Credit‐card processing fees                                                (165,952)                      (310,040)                          (341,436)                               (463,120)
  Repair and maintenance                                                     (559,909)                      (255,400)                       (1,150,460)                                (810,862)
  Supplies                                                                   (126,000)                      (126,000)                          (324,977)                               (324,977)
  Marketing expense                                                          (604,728)                      (567,800)                       (1,157,879)                             (1,189,959)
  Equipment rental                                                              (70,502)                       (51,000)                           (69,875)                                (65,400)
  Insurances                                                                 (174,356)                      (161,000)                          (502,689)                               (483,000)
  Professional fees, ordinary course                                                   ‐                       (43,400)                                       ‐                           (85,800)
  Business licenses & taxes                                                     (17,293)                       (12,215)                           (53,884)                                (59,006)
  All other operating disbursements                                          (403,643)                         (47,200)                        (836,334)                               (223,913)
  Capital expenditures                                                       (388,028)                      (385,000)                          (653,136)                               (510,000)
  DIP‐loan interest                                                                    ‐                       (15,000)                                       ‐                           (15,000)
  DIP Loan payments                                                                    ‐                              ‐                                       ‐                                  ‐
  Vendor deposits                                                                      ‐                              ‐                        (398,630)                               (500,000)
  Pre‐petition claims                                                           (60,000)                       (60,000)                     (3,330,000)                             (4,048,000)
  Professional fees, restructuring (escrow)                               (1,413,501)                    (1,106,209)                        (2,480,549)                             (2,163,761)
  Professional fees, post‐sale and wind‐down                                           ‐                              ‐                                       ‐                                  ‐
  All other uses                                                                       ‐                              ‐                                       ‐                                  ‐

  TOTAL  DISBURSEMENTS                                                 (19,362,353)            (15,740,517)                              (41,017,228)                (37,493,588)

  NET CASH FLOW                                                               113,355                  (172,373)                                380,830                      (170,301)

Ending Bank Balance ‐ Operating Account                     $             1,369,265 $                196,862                  $             1,369,265 $                    196,862
Ending Book Balance ‐ remaining Cash Accounts                                  (83,704)                            ‐                              (83,704)                                     ‐
Total Ending Balance                                                      1,285,561                   196,862                                1,285,561                            196,862

DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES 4                                                                             Jan‐19
PGHC Holdings, Inc.                                                                                                                                        0
Papa Gino's Holdings Corp.                                                                                                                                 0
Papa Gino's, Inc.                                                                                                                       (14,186,689)
Papa Gino's Franchising Corp.                                                                                                                     (5,867)
Papa Gino's/D'Angelo Card Services, Inc.                                                                                                      (590,287)
D'Angelo's Sandwich Shops, Inc.                                                                                                                            0
Delops, Inc.                                                                                                                              (4,563,574)
 Progressive Food, Inc.                                                                                                                                    0
D'Angelo Franchising Corporation                                                                                                                (15,934)
D'Angelo Sandwich Shops Advertising Fund, Inc.                                           Non‐Debtor Affiliate                                     0
TOTAL  DISBURSEMENTS                                                                                                                    (19,362,353)

1. The accounting systems are not primarily designed to produce reports that are consistent with the requirements of the Office of the United 
States Trustee. The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All 
information presented is unaudited and subject to future adjustments as additional information is made available.
2. The Projected column reflects the DIP Budget exhibited in the Final Order Authorizing Secured Post‐Petition Financing 
in Docket 151, entered on November 30, 2018.  The DIP Budget included a 13‐week projection through the week ending 
February 3, 2019, which was the intended sale date.  The actual sale date was February 11, 2019, resulting in the majority 
of variances between actual and projected due to the extra week of actuals with no associated projection.
3. The Projections were prepared using only the Bank of America operating account.  Funds at all other institutions are unavailable until swept 
into the operating account at the beginning of the next day.  They have been added to the Schedule of Cash Receipts and Disbursements to 
reflect total cash as presented in the balance sheet.
4. Disbursements in the period have been allocated based on the corresponding expense line items in the reporting 
period, except DIP interest and professional fees, which are allocated based on percentage of allocated disbursements.
                         Case 18-12537-MFW                           Doc 361              Filed 02/28/19                Page 4 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW) 
Debtors                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 
                                                                              MOR‐1a
                                                                          BANK ACCOUNTS 1

                                                                                                                       Bank Account    Period‐end         Period‐end 
Debtor                                             Bank name                         Account type                        number       bank balance       book balance
PGHC Holdings, Inc.                                                none                                                                           0.00             0.00
Papa Gino's Holdings Corp.                                         none                                                                           0.00             0.00
Papa Gino's, Inc.                               Bank of America    Concentration Account ‐ Main Operating             ending in 7102     1,615,998.13     1,315,038.34
Papa Gino's, Inc.                               Bank of America    Credit Card Receivables 2                          ending in 9473             0.00       754,587.82
Papa Gino's, Inc.                               Bank of America    Utility Assurance ‐ Debtor in Possession           ending in 3246       137,221.09       137,221.09
Papa Gino's, Inc.                               Bank of America    PGHC Holdings, Inc. Checking                       ending in 1186            70.91        32,236.48
Papa Gino's, Inc.                               Bank of America    Global Cash Card                                   ending in 7102         6,259.16         4,220.76
Papa Gino's, Inc.                               Bank of America    Cash Depository Account for Papa Gino's, Inc. 3    ending in 8436             0.00       271,983.74
Papa Gino's, Inc.                               Citizens Bank      Cash Depository Account for Papa Gino's, Inc. 3    ending in 5123             0.00        18,721.70
Papa Gino's, Inc.                               Santander          Cash Depository Account for Papa Gino's, Inc. 3    ending in 7491             0.00        15,098.01
Papa Gino's, Inc.                               Lee Bank           Commercial Checking 3                              ending in 9506             3.98         2,764.91
Papa Gino's, Inc.                               TD Bank            Cash Depository Account for Papa Gino's, Inc. 3    ending in 6960             0.00         5,801.59
Papa Gino's, Inc.                               Bank of America    Payroll Checks                                     ending in 3987             0.00       (20,775.33)
Papa Gino's, Inc.                               Bank of America    Accounts Payable Checks                            ending in 9006             0.00      (784,323.07)
Papa Gino's, Inc.                               Bank of America    The Difference Card Harvard Pilgrim Health         ending in 9690             0.00             0.00
Papa Gino's Franchising  Corp.                  Bank of America    Franchise Account for Papa Gino's, Inc.            ending in 2715          4,500.80         4,500.80
Papa Gino's / D'Angelo Card Services, Inc.      Bank of America    Gift Card Sales Clearing Account                   ending in 2196        20,874.36        20,874.36
D'Angelo's Sandwich Shops, Inc.                                    none                                                                           0.00             0.00
                                                                                           2
Delops, Inc.                                    Bank of America    Credit Card Receivables                            ending in 9473              0.00      215,263.67
Delops, Inc.                                    Bank of America    Cash Depository Account for Delops, Inc. 3         ending in 4866              0.00      101,198.35
Delops, Inc.                                    Santander          Cash Depository Account for Delops, Inc. 3         ending in 7509              0.00       12,612.15
Delops, Inc.                                    Citizens Bank      Cash Depository Account for Delops, Inc. 3         ending in 2809              0.00       12,354.09
Delops, Inc.                                    TD Bank            Cash Depository Account for Delops, Inc. 3         ending in 6952              0.00        5,078.15
D'Angelo Franchising Corporation                Bank of America    Franchise Account for Delops, Inc.                 ending in 2799          4,266.09         4,266.09
Progressive Food, Inc.                                             none                                                                           0.00             0.00
D'Angelo Sandwich Shops Advertising Fund, Inc. Bank of America     Non‐Debtor Affiliate                               ending in 8756              0.00         1,214.14
TOTAL BALANCE                                                                                                                            1,789,194.52     2,129,937.84


1.  An attestation regarding the Debtors' bank statements and bank‐account reconciliations follows this schedule.
2.  Credit Card Receivables shown here are included in accounts receivable on the balance sheet as these amounts reflect the timing delay in receiving funds from the 
credit card processor.
3.  The balance represents in‐transit deposits at month‐end.
                  Case 18-12537-MFW                 Doc 361         Filed 02/28/19          Page 5 of 74


In re PGHC Holdings, Inc., et al.,                                                               Case No. 18‐12537 (MFW) 
Debtors                                                                             Reporting Period: Dec 31 ‐ Feb 10, 2019 




                                                    MOR‐1a
                                     ATTESTATION REGARDING BANK ACCOUNTS

The above‐captioned Debtors hereby submit this attestation regarding disbursement journals and bank‐account 
reconciliations in lieu of providing copies of bank statements and account reconciliations.
I attest that each of the bank accounts listed in the preceding schedule is reconciled to monthly bank statements. The 
Debtors' standard practice is to ensure that each bank account is reconciled to monthly bank statements for each fiscal 
month within 20 days after fiscal month end.



 /s/ Corey D. Wendland                                                     February 28, 2019
Signature of Authorized Individual                                         Date



Corey D. Wendland                                                          Chief Financial Officer
Printed Name of Authorized Individual                                      Title of Authorized Individual
                                     Case 18-12537-MFW                                 Doc 361                 Filed 02/28/19                         Page 6 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                   Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                 Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                            MOR‐1b
                                                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                   This schedule is to include all retained professional payments from case inception to current month.

                                                                 Amount                                                        Check                    Period amount paid           Case‐to‐date amount paid
                 Payee                       Period covered     approved                     Payor                     #/EFT           Date paid         Fees      Expenses             Fees        Expenses
CR3 Partners, LLC                       11/05/18 ‐ 11/30/18       113,753.62 Morris, Nichols, Arsht & Tunnell, LLP Wire                  12/28/18      106,764.00       6,989.62
                                        12/01/18 ‐ 12/31/18       121,186.39 Morris, Nichols, Arsht & Tunnell, LLP Wire                  01/31/19      118,136.00       3,050.39      224,900.00     10,040.01
Morris, Nichols, Arsht & Tunnell, LLP   11/05/18 ‐ 11/30/18       234,110.04 Morris, Nichols, Arsht & Tunnell, LLP Disbursement          01/08/19      213,708.00     20,402.04      213,708.00     20,402.04
Epiq Bankruptcy Solutions, LLC                                       none
Sitrick and Company                                                  none
North Point Advisors                                                 none
Kelley Drye & Warren LLP                                             none
Bayard, P.A.                                                         none
Province, Inc.                                                       none

                                                                    469,050.05                                                                           438,608.00      30,442.05        438,608.00      30,442.05

Professional                                                  Role                                                                 Notes
CR3 Partners, LLC                                             Debtors' financial advisor
Morris, Nichols, Arsht & Tunnell, LLP                         Debtors' counsel
Epiq Bankruptcy Solutions, LLC                                Debtors' noticing, claims and balloting agent
Sitrick and Company                                           Debtors' strategic communications counsel
North Point Advisors                                          Debtors' investment banker
Kelley Drye & Warren LLP                                      Counsel to the Official Committee of Unsecured Creditors, lead
Bayard, P.A.                                                  Counsel to the Official Committee of Unsecured Creditors, local
Province, Inc.                                                Financial advisor to the Official Committee of Unsecured Creditors
                       Case 18-12537-MFW              Doc 361          Filed 02/28/19                            Page 7 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                       CONSOLIDATED 
           Line Item Description                                          Current Period        Cumulative Filing to Date 
    Revenue
       1 Restaurant Net Sales                                                                   14,225,630                                               34,698,852
       2 Meals Tax                                                                                  (918,355)                                             (2,243,079)
       3 Franchise Fees                                                                               120,537                                                  298,557
       4 Other                                                                                        480,404                                                  554,893
           Total Revenue                                                                        13,908,216                                   33,309,224
    Restaurant Costs
      10 Food and Paper Cost                                                                      3,719,956                                                9,006,249
      11 Restaurant Payroll & taxes                                                               5,958,076                                              13,878,147
      12 Restaurant Benefits                                                                            62,477                                                 562,784
      13 Restaurant Occupancy                                                                     1,136,775                                                3,195,337
      14 Restaurant Utilities                                                                         707,060                                              1,513,031
      15 POS fees                                                                                     199,512                                                  459,094
      16 Credit‐card processing fees                                                                  155,658                                                  651,318
      17 Restaurant Repair and maintenance                                                            802,762                                              1,675,758
      18 Restaurant Supplies                                                                          185,412                                                  397,332
      19 Marketing expense                                                                              30,842                                                   64,428
      20 Equipment rental                                                                               43,267                                                 103,942
      21 Insurances                                                                                   603,200                                                  698,304
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                    166,229                                                  514,736
      24 Other                                                                                          22,745                                                   82,168
           Total Restaurant Costs                                                               13,793,972                                   32,802,629
    Operating Expenses
      31 Payroll & taxes                                                                              813,812                                              2,009,128
      32 Employee benefits & training                                                                 120,431                                                  279,215
      33 Occupancy                                                                                      63,894                                                 155,421
      34 Utilities                                                                                      24,097                                                   85,997
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                    26,515                                                   57,296
      37 Repair and maintenance                                                                         49,980                                                 105,016
      38 Supplies                                                                                       12,085                                                   21,751
      39 Marketing expense                                                                            385,312                                              1,151,349
      40 Equipment rental                                                                                 6,492                                                  20,105
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                             87,836                                                 474,143
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                         (93,548)                                                 (89,719)
           Total Operating Expenses                                                               1,496,906                                     4,269,702

           Total Operating Income                                                                (1,382,662)                                    (3,763,107)

           Total Other Expenses 2                                                                 2,571,013                                     4,127,408
                                         2
       90 Total Reorganization Expenses                                                           1,470,500                                     2,584,413

           Net Income (Loss)                                                                     (5,424,174)                                  (10,474,929)
                       Case 18-12537-MFW              Doc 361          Filed 02/28/19                            Page 8 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                      PGHC Holdings, Inc. 
           Line Item Description                                          Current Period         Cumulative Filing to Date 
    Revenue                                                                            Q                                                         D
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                           ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                           ‐                                                        ‐
      32 Employee benefits & training                                                                              ‐                                                        ‐
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                                 ‐                                                        ‐
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                                        ‐                                                        ‐
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                                ‐                                                      ‐

           Total Operating Income                                                                                  ‐                                                      ‐

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                                       ‐                                                      ‐
                       Case 18-12537-MFW              Doc 361          Filed 02/28/19                            Page 9 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                   Papa Gino's Holdings Corp. 
           Line Item Description                                          Current Period          Cumulative Filing to Date 
    Revenue                                                                          XXX                                                      XXX
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                           ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                           ‐                                                        ‐
      32 Employee benefits & training                                                                              ‐                                                        ‐
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                                 ‐                                                        ‐
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                                        ‐                                                        ‐
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                                ‐                                                      ‐

           Total Operating Income                                                                                  ‐                                                      ‐

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                                       ‐                                                      ‐
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 10 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                        Papa Gino's, Inc. 
           Line Item Description                                          Current Period          Cumulative Filing to Date 
    Revenue                                                                             S                                                        F
       1 Restaurant Net Sales                                                                   10,591,963                                               25,954,437
       2 Meals Tax                                                                                  (673,052)                                             (1,653,251)
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                        464,297                                                  518,785
           Total Revenue                                                                        10,383,207                                   24,819,971
    Restaurant Costs
      10 Food and Paper Cost                                                                      2,658,390                                                6,466,813
      11 Restaurant Payroll & taxes                                                               4,593,218                                              10,739,903
      12 Restaurant Benefits                                                                            66,819                                                 415,530
      13 Restaurant Occupancy                                                                         841,734                                              2,264,415
      14 Restaurant Utilities                                                                         539,279                                              1,163,405
      15 POS fees                                                                                     125,950                                                  295,166
      16 Credit‐card processing fees                                                                  109,766                                                  530,370
      17 Restaurant Repair and maintenance                                                            631,869                                              1,329,709
      18 Restaurant Supplies                                                                          145,821                                                  300,193
      19 Marketing expense                                                                              18,178                                                   42,830
      20 Equipment rental                                                                               31,691                                                   84,964
      21 Insurances                                                                                   411,546                                                  478,956
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                    120,731                                                  375,772
      24 Other                                                                                          21,649                                                   77,885
           Total Restaurant Costs                                                               10,316,640                                   24,565,911
    Operating Expenses
      31 Payroll & taxes                                                                              640,471                                              1,599,259
      32 Employee benefits & training                                                                   90,805                                                 211,035
      33 Occupancy                                                                                      63,894                                                 155,421
      34 Utilities                                                                                      23,471                                                   83,632
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                    26,438                                                   57,055
      37 Repair and maintenance                                                                         45,256                                                   93,553
      38 Supplies                                                                                       10,169                                                   19,578
      39 Marketing expense                                                                            330,502                                                  945,342
      40 Equipment rental                                                                                 6,440                                                  20,028
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                             49,293                                                 381,999
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                            2,020                                                    5,848
           Total Operating Expenses                                                               1,288,759                                     3,572,751

           Total Operating Income                                                                (1,222,192)                                    (3,318,690)

           Total Other Expenses 2                                                                 2,280,005                                     3,713,411
                                         2
       90 Total Reorganization Expenses                                                           1,470,500                                     2,584,413

           Net Income (Loss)                                                                     (4,972,697)                                    (9,616,515)
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 11 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                 Papa Gino's Franchising Corp. 
           Line Item Description                                          Current Period          Cumulative Filing to Date 
    Revenue                                                                             T                                                        G
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                 12,093                                                   36,122
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                12,093                                           36,122
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                  4,519                                                  10,949
      32 Employee benefits & training                                                                        393                                                   1,090
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                                 ‐                                                        ‐
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                                        ‐                                                        ‐
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                       4,912                                           12,039

           Total Operating Income                                                                         7,181                                           24,083

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                              7,181                                           24,083
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 12 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                            Papa Gino's/D'Angelo Card Service, Inc. 
           Line Item Description                                          Current Period        Cumulative Filing to Date 
    Revenue                                                                            U                                                         H
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                           ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                           ‐                                                        ‐
      32 Employee benefits & training                                                                              ‐                                                        ‐
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                                 ‐                                                        ‐
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                           1,700                                                    5,100
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                                  940                                                   4,863
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                         (95,603)                                                 (95,603)
           Total Operating Expenses                                                                    (92,963)                                          (85,640)

           Total Operating Income                                                                       92,963                                           85,640

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                            92,963                                           85,640
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 13 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                D'Angelo's Sandwich Shops, Inc. 
           Line Item Description                                          Current Period         Cumulative Filing to Date 
    Revenue                                                                          XXX                                                      XXX
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                           ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                           ‐                                                        ‐
      32 Employee benefits & training                                                                              ‐                                                        ‐
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                                 ‐                                                        ‐
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                                        ‐                                                        ‐
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                                ‐                                                      ‐

           Total Operating Income                                                                                  ‐                                                      ‐

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                                       ‐                                                      ‐
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 14 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                                           Delops, Inc. 
           Line Item Description                                          Current Period                           Cumulative Filing to Date 
    Revenue                                                                             V                                                        I
       1 Restaurant Net Sales                                                                     3,633,668                                                8,744,415
       2 Meals Tax                                                                                  (245,303)                                                (589,828)
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                          16,107                                                   36,108
           Total Revenue                                                                          3,404,472                                     8,190,695
    Restaurant Costs
      10 Food and Paper Cost                                                                      1,061,566                                                2,539,436
      11 Restaurant Payroll & taxes                                                               1,364,858                                                3,138,244
      12 Restaurant Benefits                                                                             (4,342)                                               147,254
      13 Restaurant Occupancy                                                                         295,042                                                  930,922
      14 Restaurant Utilities                                                                         167,781                                                  349,625
      15 POS fees                                                                                       73,562                                                 163,928
      16 Credit‐card processing fees                                                                    45,893                                                 120,948
      17 Restaurant Repair and maintenance                                                            170,893                                                  346,049
      18 Restaurant Supplies                                                                            39,591                                                   97,139
      19 Marketing expense                                                                              12,664                                                   21,598
      20 Equipment rental                                                                               11,577                                                   18,978
      21 Insurances                                                                                   191,654                                                  219,348
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                      45,498                                                 138,965
      24 Other                                                                                            1,096                                                    4,283
           Total Restaurant Costs                                                                 3,477,332                                     8,236,718
    Operating Expenses
      31 Payroll & taxes                                                                              158,277                                                  375,092
      32 Employee benefits & training                                                                   27,403                                                   62,571
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                           504                                                   1,977
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                           3,023                                                    6,364
      38 Supplies                                                                                         1,892                                                    2,148
      39 Marketing expense                                                                              77,780                                                 259,966
      40 Equipment rental                                                                                       52                                                       77
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                               7,987                                                  27,250
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                   276,919                                         735,445

           Total Operating Income                                                                   (349,779)                                       (781,468)

           Total Other Expenses 2                                                                     291,007                                         413,997
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                        (640,787)                                    (1,195,464)
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 15 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                                     Progressive Foods, Inc. 
           Line Item Description                                          Current Period          Cumulative Filing to Date 
    Revenue                                                                            W                                                         J
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                           ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                           ‐                                                        ‐
      32 Employee benefits & training                                                                              ‐                                                        ‐
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                                 ‐                                                        ‐
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                                        ‐                                                        ‐
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                                ‐                                                      ‐

           Total Operating Income                                                                                  ‐                                                      ‐

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                                       ‐                                                      ‐
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 16 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                               D'Angelo Franchising Corporation 
           Line Item Description                                          Current Period         Cumulative Filing to Date 
    Revenue                                                                             X                                                        K
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                               108,443                                                  262,435
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                              108,443                                         262,435
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                10,545                                                   23,828
      32 Employee benefits & training                                                                     1,830                                                    4,274
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                              40                                                    142
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                               ‐                                                        ‐
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                               24                                                       24
      39 Marketing expense                                                                                         ‐                                                        ‐
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                               6,805                                                    6,805
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                  35                                                       35
           Total Operating Expenses                                                                     19,279                                           35,108

           Total Operating Income                                                                       89,165                                         227,327

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                            89,165                                         227,327
                      Case 18-12537-MFW              Doc 361         Filed 02/28/19                            Page 17 of 74
In re PGHC Holdings, Inc., et al.,                                                                                         Case No. 18‐12537 (MFW)
Debtors                                                     MOR‐2                                             Reporting Period:  Dec 31 ‐ Feb 10, 2019
                                             STATEMENT OF OPERATIONS (UNAUDITED) 1
                                                                      D'Angelo Sandwich Shops Advertising Fund, Inc. 
           Line Item Description                                        Current Period        Cumulative Filing to Date 
    Revenue                                                                             Y                                                        L
       1 Restaurant Net Sales                                                                                      ‐                                                        ‐
       2 Meals Tax                                                                                                 ‐                                                        ‐
       3 Franchise Fees                                                                                            ‐                                                        ‐
       4 Other                                                                                                     ‐                                                        ‐
           Total Revenue                                                                                           ‐                                                      ‐
    Restaurant Costs
      10 Food and Paper Cost                                                                                       ‐                                                        ‐
      11 Restaurant Payroll & taxes                                                                                ‐                                                        ‐
      12 Restaurant Benefits                                                                                       ‐                                                        ‐
      13 Restaurant Occupancy                                                                                      ‐                                                        ‐
      14 Restaurant Utilities                                                                                      ‐                                                        ‐
      15 POS fees                                                                                                  ‐                                                        ‐
      16 Credit‐card processing fees                                                                               ‐                                                        ‐
      17 Restaurant Repair and maintenance                                                                         ‐                                                        ‐
      18 Restaurant Supplies                                                                                       ‐                                                        ‐
      19 Marketing expense                                                                                         ‐                                                        ‐
      20 Equipment rental                                                                                          ‐                                                        ‐
      21 Insurances                                                                                                ‐                                                        ‐
      22 Professional fees, ordinary course                                                                        ‐                                                        ‐
      23 Business licenses & taxes                                                                                 ‐                                                        ‐
      24 Other                                                                                                     ‐                                                        ‐
           Total Restaurant Costs                                                                                  ‐                                                      ‐
    Operating Expenses
      31 Payroll & taxes                                                                                           ‐                                                        ‐
      32 Employee benefits & training                                                                              ‐                                                  245
      33 Occupancy                                                                                                 ‐                                                        ‐
      34 Utilities                                                                                              82                                                    247
      35 POS fees                                                                                                  ‐                                                        ‐
      36 Credit‐card processing fees                                                                            77                                                    241
      37 Repair and maintenance                                                                                    ‐                                                        ‐
      38 Supplies                                                                                                  ‐                                                        ‐
      39 Marketing expense                                                                             (22,970)                                                 (53,960)
      40 Equipment rental                                                                                          ‐                                                        ‐
      41 Insurances                                                                                                ‐                                                        ‐
      42 Professional fees, ordinary course                                                             22,811                                                   53,226
      43 Business licenses & taxes                                                                                 ‐                                                        ‐
      44 Other                                                                                                     ‐                                                        ‐
           Total Operating Expenses                                                                               0                                                    (0)

           Total Operating Income                                                                                (0)                                                     0

           Total Other Expenses 2                                                                                  ‐                                                      ‐
                                         2
       90 Total Reorganization Expenses                                                                            ‐                                                      ‐

           Net Income (Loss)                                                                                    (0)                                                     0
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 18 of 74


In re PGHC Holdings, Inc., et al.,                       MOR‐2 CONTINUATION SHEET                                                                    Case No. 18‐12537 (MFR)
Debtors                                             STATEMENT OF OPERATIONS (UNAUDITED) *                                              Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                                   CONSOLIDATED 
                Line Item Description                                               Current Period          Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                568,524                                                  1,331,626
           62 Amortization Expense                                                                                  80,330                                                     194,449
           61 Non‐Recurring Gain/Loss                                                                             854,654                                                  1,182,319
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                           (126)                                                        (409)
           64 Interest Expense                                                                                1,069,829                                                    1,403,620
           65 Income Taxes                                                                                           (2,198)                                                     15,802
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                          2,571,013                                          4,127,408

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                      153,130                                                      444,295
            81 Professional fees, Debtors' counsel                                                                334,207                                                      732,088
            82 Professional fees, Debtors' investment banker                                                      100,000                                                      100,000
            83 Professional fees, Debtors' claims/noticing agent                                                    25,971                                                     108,812
            84 Professional fees, Debtors' communications counsel                                                 146,633                                                      146,633
            85 Professional fees, UCC's financial advisor                                                           90,848                                                     214,330
            86 Professional fees, UCC's attorneys                                                                 354,060                                                      354,060
            87 U.S. Trustee fees                                                                                  247,278                                                      465,822
            88 DIP‐loan interest                                                                                    18,373                                                       18,373
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                 1,470,500                                          2,584,413
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 19 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                                  PGHC Holdings, Inc. 
                Line Item Description                                               Current Period            Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 20 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                              Papa Gino's Holdings Corp. 
                Line Item Description                                               Current Period            Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 21 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                                   Papa Gino's, Inc. 
                Line Item Description                                               Current Period            Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                               498,291                                                   1,168,336
           62 Amortization Expense                                                                                 45,710                                                     139,096
           61 Non‐Recurring Gain/Loss                                                                            668,499                                                      986,966
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                           (126)                                                        (409)
           64 Interest Expense                                                                                1,069,829                                                    1,403,620
           65 Income Taxes                                                                                          (2,198)                                                     15,802
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                          2,280,005                                          3,713,411

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                     153,130                                                      444,295
            81 Professional fees, Debtors' counsel                                                               334,207                                                      732,088
            82 Professional fees, Debtors' investment banker                                                     100,000                                                      100,000
            83 Professional fees, Debtors' claims/noticing agent                                                   25,971                                                     108,812
            84 Professional fees, Debtors' communications counsel                                                146,633                                                      146,633
            85 Professional fees, UCC's financial advisor                                                          90,848                                                     214,330
            86 Professional fees, UCC's attorneys                                                                354,060                                                      354,060
            87 U.S. Trustee fees                                                                                 247,278                                                      465,822
            88 DIP‐loan interest                                                                                   18,373                                                       18,373
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                 1,470,500                                          2,584,413
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 22 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                             Papa Gino's Franchising Corp. 
                Line Item Description                                               Current Period             Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 23 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                      Papa Gino's / D'Angelo Card Services, Inc. 
                Line Item Description                                               Current Period            Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 24 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                           D'Angelo's Sandwich Shops, Inc. 
                Line Item Description                                               Current Period           Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 25 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                                                      Delops, Inc.
                Line Item Description                                               Current Period                              Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                 70,232                                                     163,290
           62 Amortization Expense                                                                                 34,620                                                       55,353
           61 Non‐Recurring Gain/Loss                                                                            186,155                                                      195,353
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                             291,007                                             413,997

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 26 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                                Progressive Foods, Inc. 
                Line Item Description                                               Current Period            Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 27 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                          D'Angelo Franchising Corporation 
                Line Item Description                                               Current Period            Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                             Case 18-12537-MFW               Doc 361           Filed 02/28/19                              Page 28 of 74


In re PGHC Holdings, Inc., et al.,                      MOR‐2 CONTINUATION SHEET                                                                     Case No. 18‐12537 (MFR)
Debtors                                            STATEMENT OF OPERATIONS (UNAUDITED) *                                               Reporting Period:  Dec 31 ‐ Feb 10, 2019

                                                                                  D'Angelo Sandwich Shops Advertising Fund, Inc. 
                Line Item Description                                              Current Period          Cumulative Filing to Date 
          Other Expenses
           60 Depreciation Expense                                                                                            ‐                                                            ‐
           62 Amortization Expense                                                                                            ‐                                                            ‐
           61 Non‐Recurring Gain/Loss                                                                                         ‐                                                            ‐
           99 FV of Warrant                                                                                                   ‐                                                            ‐
           99 Stock‐based compensation                                                                                        ‐                                                            ‐
           63 Interest Income                                                                                                 ‐                                                            ‐
           64 Interest Expense                                                                                                ‐                                                            ‐
           65 Income Taxes                                                                                                    ‐                                                            ‐
           66 MA/NH Business Tax                                                                                              ‐                                                            ‐

                Total Other Expenses                                                                                          ‐                                                          ‐

          Reorganization Expenses
            80 Professional fees, Debtors' financial advisor                                                                  ‐                                                            ‐
            81 Professional fees, Debtors' counsel                                                                            ‐                                                            ‐
            82 Professional fees, Debtors' investment banker                                                                  ‐                                                            ‐
            83 Professional fees, Debtors' claims/noticing agent                                                              ‐                                                            ‐
            84 Professional fees, Debtors' communications counsel                                                             ‐                                                            ‐
            85 Professional fees, UCC's financial advisor                                                                     ‐                                                            ‐
            86 Professional fees, UCC's attorneys                                                                             ‐                                                            ‐
            87 U.S. Trustee fees                                                                                              ‐                                                            ‐
            88 DIP‐loan interest                                                                                              ‐                                                            ‐
            89 Professional fees, post‐sale and wind‐down                                                                     ‐                                                            ‐

                Total Reorganization Expenses                                                                                 ‐                                                          ‐
                          Case 18-12537-MFW                             Doc 361                 Filed 02/28/19                                            Page 29 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                               Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                              Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                                                    CONSOLIDATED
                         Line Item Description                                                   Current Period                                                            Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                    1,285,561                                                               1,116,912
                    11   Accounts receivable                                                                                             488,726
                                                                                                                                                                                                              2,093,942
                    12   Other receivables                                                                                            1,189,835                                                                  281,440
                                                                                                                                                                                                                  
                    13   Intercompany receivable                                                                                                 ‐                                                                       ‐
                    14   Inventory                                                                                                    1,132,087                                                               1,267,321
                    16   Prepaid expenses                                                                                             2,105,066                                                               2,054,021
                         Total current assets                                                                                         6,201,275                                                               6,813,636
                                                          2
                         Property, plant and equipment 
                    20   Leasehold improvements                                                                                     20,188,916                                                              20,336,488
                    21   Machinery and Equipment                                                                                    47,779,634                                                              50,586,685
                    22   Office Furniture and Fixtures                                                                                   136,611
                                                                                                                                                                                                                 137,283
                                                                                                                                                                                                                  
                    23   Software                                                                                                     3,379,198                                                               3,395,884
                    24   Construction In Process                                                                                         547,844
                                                                                                                                                                                                                 456,233
                                                                                                                                                                                                                  
                    25   Less: Accumulated depreciation                                                                           (54,348,008)
                                                                                                                                                                                                          (55,997,847)
                                                                                                                                                                                                           
                         Net property, plant and equipment                                                                         17,684,195
                                                                                                                                                                                                           18,914,726
                                                                                                                                                                                                             
                         Other assets
                    30   Tradenames (net)                                                                                           24,332,383                                                              24,564,858
                    32   Restaurant Leases (net)                                                                                           88,733                                                                  50,706
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                               333,794
                                                                                                                                                                                                                  
                    34   Utility Deposits                                                                                                216,483
                                                                                                                                                                                                                   54,276
                    35   Other Assets                                                                                                    262,235
                                                                                                                                                                                                                 171,472
                                                                                                                                                                                                                  
                         Total other assets                                                                                        24,899,834
                                                                                                                                                                                                           25,175,106
                                                                                                                                                                                                            
                         TOTAL ASSETS                                                                                              48,785,304
                                                                                                                                                                                                  50,903,468
                                                                                                                                                                                                   
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                               5,441,395                                                                  107,719
                                                                                                                                                                                                                  
                    52 Accrued compensation and benefits                                                                              1,772,444                                                                          ‐
                    54 Accrued expenses                                                                                               1,834,411                                                                    42,878
                    56 Accrued taxes                                                                                                  1,336,096                                                                      1,850
                    58 Accrued interest                                                                                                          ‐                                                                       ‐
                    60 Accrued lease obligations                                                                                         597,846
                                                                                                                                                                                                                         ‐
                    70 Gift cards, net of breakage                                                                                       426,267
                                                                                                                                                                                                                         ‐
                    72 Loyalty Points                                                                                                    258,104
                                                                                                                                                                                                                         ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                       ‐
                    80 Deferred revenue                                                                                                  588,864
                                                                                                                                                                                                                         ‐
                    82 Deferred tax liability                                                                                         1,692,837                                                                          ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                       ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                       ‐
                    94 Other liabilities                                                                                                       (409)                                                                     ‐
                        Total liabilities not subject to compromise                                                                13,947,855
                                                                                                                                                                                                                 152,447
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                             5,829,424                                                               9,375,460
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                           2,628,260
                   154   Accrued expenses                                                                                                967,596
                                                                                                                                                                                                              2,315,849
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                           1,391,351
                   158   Accrued interest                                                                                                   54,050                                                               370,860
                                                                                                                                                                                                                  
                   160   Accrued lease obligations                                                                                    5,534,058                                                               6,079,874
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                              479,514
                                                                                                                                                                                                                  
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                              322,232
                                                                                                                                                                                                                  
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                   8,708
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                              750,931
                                                                                                                                                                                                                  
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                           1,692,837
                   190   Current Portion of Long‐Term Debt                                                                          25,081,545                                                              18,477,302
                   192   Long‐Term Debt                                                                                             74,779,134                                                              73,725,459
                   194   Other liabilities                                                                                                (45,758)                                                                (45,758)
                         Total liabilities subject to compromise                                                                 112,200,049                                                             117,572,879

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                        37,443,817                                                              37,443,817
                    96   Additional paid‐in capital                                                                                   2,034,313                                                               2,034,313
                    97   Member Capital                                                                                           (11,604,102)
                                                                                                                                                                                                          (11,604,102)
                                                                                                                                                                                                           
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                 (94,761,699)
                                                                                                                                                                                                          (94,695,886)
                                                                                                                                                                                                           
                    99   Retained earnings (losses), post‐petition                                                                (10,474,929)
                                                                                                                                                                                                                          ‐
                         Total owners' equity                                                                                     (77,362,600)                                                            (66,821,858)
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                      48,785,304
                                                                                                                                                                                                  50,903,468
                                                                                                                                                                                                   
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 30 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                                  PGHC Holdings, Inc. 
                         Line Item Description                                                     Current Period                     Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                               ‐                                                                      ‐
                    11   Accounts receivable                                                                                                     ‐                                                                      ‐
                    12   Other receivables                                                                                                       ‐                                                                      ‐
                    13   Intercompany receivable                                                                                    37,490,833                                                             37,490,833
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                      37,490,833
                                                                                                                                                                                                          37,490,833
                                                                                                                                                                                                           
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                              37,490,833
                                                                                                                                                                                                  37,490,833
                                                                                                                                                                                                   
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                              ‐                                                                      ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                      ‐

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                        37,490,833                                                             37,490,833
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                                 ‐                                                                      ‐
                    99   Retained earnings (losses), post‐petition                                                                                ‐                                                                      ‐
                         Total owners' equity                                                                                      37,490,833
                                                                                                                                                                                                          37,490,833
                                                                                                                                                                                                           
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                      37,490,833
                                                                                                                                                                                                  37,490,833
                                                                                                                                                                                                   
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 31 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                              Papa Gino's Holdings Corp. 
                         Line Item Description                                                     Current Period                    Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                               ‐                                                                      ‐
                    11   Accounts receivable                                                                                                     ‐                                                                      ‐
                    12   Other receivables                                                                                                       ‐                                                                      ‐
                    13   Intercompany receivable                                                                                                 ‐                                                                      ‐
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                                    ‐                                                                      ‐
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                                            ‐                                                                      ‐
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                              ‐                                                                      ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                      ‐

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                                 ‐                                                                      ‐
                    99   Retained earnings (losses), post‐petition                                                                                ‐                                                                      ‐
                         Total owners' equity                                                                                                     ‐                                                                      ‐
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                    ‐                                                                      ‐
                          Case 18-12537-MFW                             Doc 361                 Filed 02/28/19                                            Page 32 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                                                   Papa Gino's, Inc. 
                         Line Item Description                                                   Current Period                                                             Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                    1,083,363                                                                  880,644
                                                                                                                                                                                                                  
                    11   Accounts receivable                                                                                             174,633
                                                                                                                                                                                                              1,315,978
                    12   Other receivables                                                                                               876,827
                                                                                                                                                                                                                 219,756
                                                                                                                                                                                                                  
                    13   Intercompany receivable                                                                                  (50,002,621)
                                                                                                                                                                                                          (51,014,242)
                                                                                                                                                                                                           
                    14   Inventory                                                                                                       820,295
                                                                                                                                                                                                                 938,217
                                                                                                                                                                                                                  
                    16   Prepaid expenses                                                                                             1,549,567                                                               1,687,893
                         Total current assets                                                                                     (45,497,936)                                                            (45,971,754)
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                     13,515,207                                                              13,581,589
                    21   Machinery and Equipment                                                                                    40,010,548                                                              42,244,614
                    22   Office Furniture and Fixtures                                                                                   124,121
                                                                                                                                                                                                                 124,793
                                                                                                                                                                                                                  
                    23   Software                                                                                                     3,121,949                                                               3,131,873
                    24   Construction In Process                                                                                         547,844
                                                                                                                                                                                                                 452,732
                                                                                                                                                                                                                  
                    25   Less: Accumulated depreciation                                                                           (42,159,091)
                                                                                                                                                                                                          (43,319,468)
                                                                                                                                                                                                           
                         Net property, plant and equipment                                                                         15,160,578
                                                                                                                                                                                                           16,216,133
                                                                                                                                                                                                             
                         Other assets
                    30   Tradenames (net)                                                                                           13,621,058                                                              13,751,195
                    32   Restaurant Leases (net)                                                                                             8,675                                                                 17,633
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                               333,794
                                                                                                                                                                                                                  
                    34   Utility Deposits                                                                                                210,150
                                                                                                                                                                                                                   47,943
                    35   Other Assets                                                                                                    262,235
                                                                                                                                                                                                                 171,472
                                                                                                                                                                                                                  
                         Total other assets                                                                                        14,102,118
                                                                                                                                                                                                           14,322,037
                                                                                                                                                                                                            
                         TOTAL ASSETS                                                                                             (16,235,240)                                                    (15,433,584)
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                               4,440,017                                                                          ‐
                    52 Accrued compensation and benefits                                                                              1,271,670                                                                          ‐
                    54 Accrued expenses                                                                                               1,583,602                                                                          ‐
                    56 Accrued taxes                                                                                                  1,050,662                                                                          ‐
                    58 Accrued interest                                                                                                          ‐                                                                       ‐
                    60 Accrued lease obligations                                                                                         503,154
                                                                                                                                                                                                                         ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                       ‐
                    72 Loyalty Points                                                                                                    258,104
                                                                                                                                                                                                                         ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                       ‐
                    80 Deferred revenue                                                                                                  588,045
                                                                                                                                                                                                                         ‐
                    82 Deferred tax liability                                                                                         1,692,837                                                                          ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                       ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                       ‐
                    94 Other liabilities                                                                                                       (409)                                                                     ‐
                        Total liabilities not subject to compromise                                                                11,387,682
                                                                                                                                                                                                                         ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                             2,984,478                                                               6,760,010
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                           2,072,158
                   154   Accrued expenses                                                                                                923,951
                                                                                                                                                                                                              2,252,158
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                              999,905
                                                                                                                                                                                                                  
                   158   Accrued interest                                                                                                   54,050                                                               370,860
                                                                                                                                                                                                                  
                   160   Accrued lease obligations                                                                                    4,131,964                                                               4,769,986
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                       ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                              322,232
                                                                                                                                                                                                                  
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                   8,708
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                              749,547
                                                                                                                                                                                                                  
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                           1,692,837
                   190   Current Portion of Long‐Term Debt                                                                          25,081,545                                                              18,477,302
                   192   Long‐Term Debt                                                                                             74,779,134                                                              73,725,459
                   194   Other liabilities                                                                                                (45,758)                                                                (45,758)
                         Total liabilities subject to compromise                                                                 107,909,364                                                             112,155,404

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                              (47,016)                                                                (47,016)
                    96   Additional paid‐in capital                                                                                   2,034,313                                                               2,034,313
                    97   Member Capital                                                                                           (11,604,102)
                                                                                                                                                                                                          (11,604,102)
                                                                                                                                                                                                           
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                               (116,298,966)                                                           (117,972,183)
                    99   Retained earnings (losses), post‐petition                                                                   (9,616,515)                                                                          ‐
                         Total owners' equity                                                                                   (135,532,286)                                                           (127,588,988)
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                     (16,235,240)                                                    (15,433,584)
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 33 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                             Papa Gino's Franchising Corp. 
                         Line Item Description                                                     Current Period                     Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                           4,501                                                                  4,501
                    11   Accounts receivable                                                                                                     ‐                                                                      ‐
                    12   Other receivables                                                                                                       ‐                                                                      ‐
                    13   Intercompany receivable                                                                                      1,022,089                                                              1,004,633
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                         1,026,590                                                              1,009,134
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                                 1,026,590                                                        1,009,134
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                              ‐                                                                      ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                      ‐

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                     1,002,507                                                              1,009,134
                    99   Retained earnings (losses), post‐petition                                                                          24,083                                                                       ‐
                         Total owners' equity                                                                                         1,026,590                                                              1,009,134
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                         1,026,590                                                        1,009,134
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 34 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                               Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                              Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                        Papa Gino's/D'Angelo Card Service, Inc. 
                         Line Item Description                                                     Current Period                    Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                         20,874                                                                 11,563
                    11   Accounts receivable                                                                                                     ‐                                                                      ‐
                    12   Other receivables                                                                                                       ‐                                                                      ‐
                    13   Intercompany receivable                                                                                         262,409
                                                                                                                                                                                                                252,499
                                                                                                                                                                                                                 
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                            283,283                                                                264,062
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                                    283,283                                                           264,062
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                       426,267
                                                                                                                                                                                                                        ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                      426,267                                                                        ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                             479,514
                                                                                                                                                                                                                 
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                             479,514

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                       (228,624)                                                              (215,452)
                    99   Retained earnings (losses), post‐petition                                                                          85,640                                                                       ‐
                         Total owners' equity                                                                                           (142,984)                                                              (215,452)
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                            283,283                                                           264,062
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 35 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                           D'Angelo's Sandwich Shops, Inc. 
                         Line Item Description                                                     Current Period                   Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                               ‐                                                                      ‐
                    11   Accounts receivable                                                                                                     ‐                                                                      ‐
                    12   Other receivables                                                                                                       ‐                                                                      ‐
                    13   Intercompany receivable                                                                                                 ‐                                                                      ‐
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                                    ‐                                                                      ‐
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                                            ‐                                                                      ‐
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                              ‐                                                                      ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                      ‐

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                                 ‐                                                                      ‐
                    99   Retained earnings (losses), post‐petition                                                                                ‐                                                                      ‐
                         Total owners' equity                                                                                                     ‐                                                                      ‐
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                    ‐                                                                      ‐
                          Case 18-12537-MFW                             Doc 361                 Filed 02/28/19                                           Page 36 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                               Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                              Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                                                        Delops, Inc.
                         Line Item Description                                                   Current Period                                                            Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                       171,343
                                                                                                                                                                                                                213,965
                                                                                                                                                                                                                 
                    11   Accounts receivable                                                                                               17,770                                                               444,532
                                                                                                                                                                                                                 
                    12   Other receivables                                                                                               226,615
                                                                                                                                                                                                                  43,188
                    13   Intercompany receivable                                                                                      1,736,074                                                              2,913,557
                    14   Inventory                                                                                                       311,792
                                                                                                                                                                                                                329,104
                                                                                                                                                                                                                 
                    16   Prepaid expenses                                                                                                494,861
                                                                                                                                                                                                                302,998
                                                                                                                                                                                                                 
                         Total current assets                                                                                         2,958,455                                                              4,247,344
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                       6,673,709                                                              6,754,899
                    21   Machinery and Equipment                                                                                      7,769,086                                                              8,342,071
                    22   Office Furniture and Fixtures                                                                                     12,490                                                                 12,490
                    23   Software                                                                                                        257,249
                                                                                                                                                                                                                264,011
                                                                                                                                                                                                                 
                    24   Construction In Process                                                                                                 ‐                                                                  3,501
                    25   Less: Accumulated depreciation                                                                           (12,188,917)
                                                                                                                                                                                                         (12,678,379)
                                                                                                                                                                                                          
                         Net property, plant and equipment                                                                            2,523,617                                                              2,698,593
                         Other assets
                    30   Tradenames (net)                                                                                           10,711,325                                                             10,813,663
                    32   Restaurant Leases (net)                                                                                           80,058                                                                 33,073
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                    6,333                                                                  6,333
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                        10,797,716
                                                                                                                                                                                                          10,853,069
                                                                                                                                                                                                           
                         TOTAL ASSETS                                                                                              16,279,788
                                                                                                                                                                                                  17,799,006
                                                                                                                                                                                                   
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                               1,001,378                                                                         ‐
                    52 Accrued compensation and benefits                                                                                 500,774
                                                                                                                                                                                                                        ‐
                    54 Accrued expenses                                                                                                  159,982
                                                                                                                                                                                                                        ‐
                    56 Accrued taxes                                                                                                     285,434
                                                                                                                                                                                                                        ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                           94,692                                                                       ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                         819                                                                     ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                   2,043,079                                                                         ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                             2,844,946                                                              2,615,450
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                             556,102
                                                                                                                                                                                                                 
                   154   Accrued expenses                                                                                                   43,645                                                                 63,691
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                             391,446
                                                                                                                                                                                                                 
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                    1,402,094                                                              1,309,888
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                  1,384
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                      4,290,685                                                              4,937,961

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                   11,141,488                                                             12,861,045
                    99   Retained earnings (losses), post‐petition                                                                   (1,195,464)                                                                         ‐
                         Total owners' equity                                                                                         9,946,024                                                           12,861,045
                                                                                                                                                                                                           
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                      16,279,788
                                                                                                                                                                                                  17,799,006
                                                                                                                                                                                                   
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 37 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                                 Progressive Foods, Inc. 
                         Line Item Description                                                     Current Period                      Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                               ‐                                                                      ‐
                    11   Accounts receivable                                                                                                     ‐                                                                      ‐
                    12   Other receivables                                                                                                       ‐                                                                      ‐
                    13   Intercompany receivable                                                                                                 ‐                                                                      ‐
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                                    ‐                                                                      ‐
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                                            ‐                                                                      ‐
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                              ‐                                                                      ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                      ‐
                                                                                                                                                  ‐                                                                      ‐
                         Owners' equity                                                                                                           ‐                                                                      ‐
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                                 ‐                                                                      ‐
                    99   Retained earnings (losses), post‐petition                                                                                ‐                                                                      ‐
                         Total owners' equity                                                                                                     ‐                                                                      ‐
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                    ‐                                                                      ‐
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                          Page 38 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                               Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                          D'Angelo Franchising Corporation 
                         Line Item Description                                                     Current Period                   Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                           4,266                                                                  4,266
                    11   Accounts receivable                                                                                             180,341
                                                                                                                                                                                                                201,447
                                                                                                                                                                                                                 
                    12   Other receivables                                                                                                 40,397                                                                       ‐
                    13   Intercompany receivable                                                                                      9,624,218                                                              9,415,857
                    14   Inventory                                                                                                               ‐                                                                      ‐
                    16   Prepaid expenses                                                                                                        ‐                                                                      ‐
                         Total current assets                                                                                         9,849,222                                                              9,621,570
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                      ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                      ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                      ‐
                    23   Software                                                                                                                ‐                                                                      ‐
                    24   Construction In Process                                                                                                 ‐                                                                      ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                      ‐
                         Net property, plant and equipment                                                                                       ‐                                                                      ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                      ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                      ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                      ‐
                    34   Utility Deposits                                                                                                        ‐                                                                      ‐
                    35   Other Assets                                                                                                            ‐                                                                      ‐
                         Total other assets                                                                                                      ‐                                                                      ‐
                         TOTAL ASSETS                                                                                                 9,849,222                                                        9,621,570
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                      ‐
                    52 Accrued compensation and benefits                                                                                         ‐                                                                      ‐
                    54 Accrued expenses                                                                                                          ‐                                                                      ‐
                    56 Accrued taxes                                                                                                             ‐                                                                      ‐
                    58 Accrued interest                                                                                                          ‐                                                                      ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                      ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                      ‐
                    72 Loyalty Points                                                                                                            ‐                                                                      ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                      ‐
                    80 Deferred revenue                                                                                                          ‐                                                                      ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                      ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                      ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                      ‐
                    94 Other liabilities                                                                                                         ‐                                                                      ‐
                        Total liabilities not subject to compromise                                                                              ‐                                                                      ‐
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                      ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                      ‐
                   154   Accrued expenses                                                                                                         ‐                                                                      ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                      ‐
                   158   Accrued interest                                                                                                         ‐                                                                      ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                      ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                      ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                      ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                      ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                      ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                      ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                      ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                      ‐
                   194   Other liabilities                                                                                                        ‐                                                                      ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                      ‐

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                      ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                      ‐
                    97   Member Capital                                                                                                           ‐                                                                      ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                     9,621,895                                                              9,621,570
                    99   Retained earnings (losses), post‐petition                                                                       227,327
                                                                                                                                                                                                                         ‐
                         Total owners' equity                                                                                         9,849,222                                                              9,621,570
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                         9,849,222                                                        9,621,570
                          Case 18-12537-MFW                             Doc 361                  Filed 02/28/19                                              Page 39 of 74

In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18-12537 (MFW)
Debtors                                                                         MOR-3                                                                                   Reporting Period: Dec 31 - Feb 10, 2019
                                                                                                1
                                                                      BALANCE SHEET (UNAUDITED)
                                                                                                    D'Angelo Sandwich Shops Advertising Fund, Inc. 
                         Line Item Description                                                     Current Period                   Petition Date 
               ASSETS
                         Current assets
                    10   Cash and cash equivalents                                                                                           1,214                                                                      1,973
                    11   Accounts receivable                                                                                             115,982
                                                                                                                                                                                                                    131,985
                                                                                                                                                                                                                     
                    12   Other receivables                                                                                                 45,996                                                                     18,496
                    13   Intercompany receivable                                                                                        (133,002)                                                                    (63,137)
                    14   Inventory                                                                                                               ‐                                                                          ‐
                    16   Prepaid expenses                                                                                                  60,638                                                                     63,130
                         Total current assets                                                                                              90,828                                                                   152,447
                         Property, plant and equipment 2
                    20   Leasehold improvements                                                                                                  ‐                                                                          ‐
                    21   Machinery and Equipment                                                                                                 ‐                                                                          ‐
                    22   Office Furniture and Fixtures                                                                                           ‐                                                                          ‐
                    23   Software                                                                                                                ‐                                                                          ‐
                    24   Construction In Process                                                                                                 ‐                                                                          ‐
                    25   Less: Accumulated depreciation                                                                                          ‐                                                                          ‐
                         Net property, plant and equipment                                                                                       ‐                                                                          ‐
                         Other assets
                    30   Tradenames (net)                                                                                                        ‐                                                                          ‐
                    32   Restaurant Leases (net)                                                                                                 ‐                                                                          ‐
                    33   Deferred Financing Costs (net)                                                                                          ‐                                                                          ‐
                    34   Utility Deposits                                                                                                        ‐                                                                          ‐
                    35   Other Assets                                                                                                            ‐                                                                          ‐
                         Total other assets                                                                                                      ‐                                                                          ‐
                         TOTAL ASSETS                                                                                                      90,828                                                           152,447
               LIABILITIES AND OWNERS' EQUITY
                        Liabilities not subject to compromise
                    50 Accounts payable                                                                                                          ‐                                                                  107,719
                                                                                                                                                                                                                     
                    52 Accrued compensation and benefits                                                                                         ‐                                                                          ‐
                    54 Accrued expenses                                                                                                    90,827                                                                     42,878
                    56 Accrued taxes                                                                                                             ‐                                                                      1,850
                    58 Accrued interest                                                                                                          ‐                                                                          ‐
                    60 Accrued lease obligations                                                                                                 ‐                                                                          ‐
                    70 Gift cards, net of breakage                                                                                               ‐                                                                          ‐
                    72 Loyalty Points                                                                                                            ‐                                                                          ‐
                    78 Donations Held for Others                                                                                                 ‐                                                                          ‐
                    80 Deferred revenue                                                                                                          ‐                                                                          ‐
                    82 Deferred tax liability                                                                                                    ‐                                                                          ‐
                    90 Current Portion of Long‐Term Debt                                                                                         ‐                                                                          ‐
                    92 Long‐Term Debt                                                                                                            ‐                                                                          ‐
                    94 Other liabilities                                                                                                         ‐                                                                          ‐
                        Total liabilities not subject to compromise                                                                        90,827                                                                   152,447
                         Liabilities subject to compromise 3
                   150   Accounts payable                                                                                                         ‐                                                                          ‐
                                                              4
                   152   Accrued compensation and benefits                                                                                        ‐                                                                          ‐
                   154   Accrued expenses                                                                                                         ‐                                                                          ‐
                                          4
                   156   Accrued taxes                                                                                                            ‐                                                                          ‐
                   158   Accrued interest                                                                                                         ‐                                                                          ‐
                   160   Accrued lease obligations                                                                                                ‐                                                                          ‐
                                                        4
                   170   Gift cards, net of breakage                                                                                              ‐                                                                          ‐
                                          4
                   172   Loyalty Points                                                                                                           ‐                                                                          ‐
                                                       4
                   178   Donations Held for Others                                                                                                ‐                                                                          ‐
                                              4
                   180   Deferred revenue                                                                                                         ‐                                                                          ‐
                                                 4
                   182   Deferred tax liability                                                                                                   ‐                                                                          ‐
                   190   Current Portion of Long‐Term Debt                                                                                        ‐                                                                          ‐
                   192   Long‐Term Debt                                                                                                           ‐                                                                          ‐
                   194   Other liabilities                                                                                                        ‐                                                                          ‐
                         Total liabilities subject to compromise                                                                                  ‐                                                                          ‐

                         Owners' equity
                    95   Preferred Stock A‐1                                                                                                      ‐                                                                          ‐
                    96   Additional paid‐in capital                                                                                               ‐                                                                          ‐
                    97   Member Capital                                                                                                           ‐                                                                          ‐
                                                                 3
                    98   Retained earnings (losses), pre‐petition                                                                                     1                                                                      ‐
                    99   Retained earnings (losses), post‐petition                                                                                  (0)
                                                                                                                                                     
                         Total owners' equity                                                                                                         1                                                                      ‐
                         TOTAL LIABILITIES AND OWNERS' EQUITY                                                                              90,828                                                           152,447
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 40 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                        MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                      Consolidated

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                             499,134                           1,670,301             (1,912,944)                         Various           ACH                            256,491
 State tax                                                               353,618                              390,018                (510,397)                       Various           ACH                            233,239
    Subtotal, employee‐related taxes                                    852,752                           2,060,319             (2,423,342)                                                                          489,730
Income and business taxes
  Meals tax                                                              829,600                                   944,891                     (856,136)             Various           ACH                            918,355
  Use tax                                                                  39,087                                   (12,641)                     (25,851)            Various           ACH                                   595
  Corporate tax                                                          136,599                                        9,000                            ‐           Various           ACH                            145,599
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                              1,005,286                              941,250                (881,987)                                                                      1,064,549
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                    1,858,038                           3,001,569             (3,305,328)                                                                        1,554,279
      Less: Taxes included in accounts payable                                   ‐                                       ‐                          ‐                                                                         ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                       ‐                          ‐                                                                         ‐
      Less: Taxes included in Accrued Compensation                     (299,281)                             (244,608)                  267,212                                                                     (276,677)

        TOTAL ACCRUED TAXES                                          1,558,757                           2,756,961             (3,038,116)                                                                        1,277,602



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 41 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                   PGHC Holdings, Inc.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 42 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                        MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                Papa Gino's Holdings Corp.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 43 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                    Papa Gino's, Inc.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                             399,196                           1,326,338             (1,519,641)                         Various           ACH                            205,893
 State tax                                                               300,406                              300,355                (410,522)                       Various           ACH                            190,239
    Subtotal, employee‐related taxes                                    699,603                           1,626,692             (1,930,162)                                                                          396,132
Income and business taxes
  Meals tax                                                             612,111                              678,680                (617,739)                        Various           ACH                            673,052
  Use tax                                                                  31,163                                 (9,008)                  (21,591)                  Various           ACH                                   564
  Corporate tax                                                          136,599                                   9,000                          ‐                                                                   145,599
  Other tax                                                                      ‐                                       ‐                          ‐                                                                         ‐
    Subtotal, income and business taxes                                 779,873                              678,672                (639,330)                                                                        819,215
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                    1,479,476                           2,305,364             (2,569,492)                                                                        1,215,347
      Less: Taxes included in accounts payable                                   ‐                                       ‐                          ‐                                                                         ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                       ‐                          ‐                                                                         ‐
      Less: Taxes included in Accrued Compensation                     (240,836)                             (193,341)                  210,997                      Various           ACH                          (223,180)

        TOTAL ACCRUED TAXES                                          1,238,640                           2,112,024             (2,358,496)                                                                           992,168



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 44 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                        MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                               Papa Gino's Franchising Corp.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 45 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                      MOR‐4
                                                                        STATUS OF POST‐PETITION TAXES
                                                                      Papa Gino's / D'Angelo Card Services, Inc.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 46 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                         MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                              D'Angelo's Sandwich Shops, Inc.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                             Page 47 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                    Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                   Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                      Delops, Inc.

                                                                Beginning               Amount withheld,                                                                      Check #, EFT, or 
                         Line item                                        1
                                                                liability             accrued, and expensed                       Amount paid 2               Date paid           Other                        Ending liability
Employee‐related taxes
 Federal tax                                                               99,937                              343,964                (393,304)                 Various                  ACH                                     50,598
 State tax                                                                 53,212                                 89,663                  (99,876)              Various                  ACH                                     43,000
    Subtotal, employee‐related taxes                                    153,149                              433,627                (493,179)                                                                                    93,597
Income and business taxes
  Meals tax                                                              217,489                                   266,210                     (238,396)        Various                  ACH                                   245,303
  Use tax                                                                    7,903                                    (3,612)                       (4,260)     Various                  ACH                                            31
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                             ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                             ‐
    Subtotal, income and business taxes                                 225,392                              262,599                (242,657)                                                                                 245,334
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                             ‐
      TOTAL TAXES                                                       378,541                              696,226                (735,836)                                                                                 338,931
      Less: Taxes included in accounts payable                                   ‐                                       ‐                          ‐                                                     ‐                            ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                       ‐                          ‐                                                                                  ‐
      Less: Taxes included in Accrued Compensation                        (58,445)                               (51,267)                    56,215             Various ACH                                                    (53,497)

        TOTAL ACCRUED TAXES                                             320,096                              644,959                (679,621)                                                                                 285,434



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 48 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                       MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                                 Progressive Food, Inc.

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                               Doc 361                      Filed 02/28/19                                  Page 49 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                         Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                         MOR‐4
                                                                            STATUS OF POST‐PETITION TAXES
                                                                             D'Angelo Franchising Corporation

                                                                Beginning               Amount withheld,                                                                         Check #, EFT, or 
                         Line item                                        1                                                                                   2
                                                                liability             accrued, and expensed                       Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                     ‐                                          ‐                            ‐                                                                    ‐
 State tax                                                                       ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, employee‐related taxes                                             ‐                                          ‐                            ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
  Use tax                                                                        ‐                                          ‐                            ‐                                                                    ‐
  Corporate tax                                                                  ‐                                          ‐                            ‐                                                                    ‐
  Other tax                                                                      ‐                                          ‐                            ‐                                                                    ‐
    Subtotal, income and business taxes                                          ‐                                          ‐                            ‐                                                                    ‐
Taxes included in accounts payable                                               ‐                                          ‐                            ‐                                                                    ‐
      TOTAL TAXES                                                                ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in accounts payable                                   ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                        ‐                                          ‐                            ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                               ‐                                          ‐                            ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                      ‐                                          ‐                            ‐                                                                    ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                                     Case 18-12537-MFW                                   Doc 361                      Filed 02/28/19                                     Page 50 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                                Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                               Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                   MOR‐4
                                                                      STATUS OF POST‐PETITION TAXES
                                                     Non‐Debtor Affiliate ‐ D'Angelo Sandwich Shops Advertising Fund, Inc.

                                                                 Beginning                  Amount withheld,                                                                            Check #, EFT, or 
                         Line item                                         1                                                                                         2
                                                                 liability                accrued, and expensed                          Amount paid                      Date paid         Other            Ending liability
Employee‐related taxes
 Federal tax                                                                      ‐                                             ‐                               ‐                                                                    ‐
 State tax                                                                        ‐                                             ‐                               ‐                                                                    ‐
    Subtotal, employee‐related taxes                                              ‐                                             ‐                               ‐                                                                    ‐
Income and business taxes
  Meals tax                                                                       ‐                                             ‐                               ‐                                                                    ‐
  Use tax                                                                           21                                          (21)                            ‐                                                                    ‐
  Corporate tax                                                                   ‐                                             ‐                               ‐                                                                    ‐
  Other tax                                                                       ‐                                             ‐                               ‐                                                                    ‐
    Subtotal, income and business taxes                                            21                                       (21)                          ‐                                                                          ‐
Taxes included in accounts payable                                                ‐                                             ‐                               ‐                                                                    ‐
      TOTAL TAXES                                                                  21                                       (21)                          ‐                                                                          ‐
      Less: Taxes included in accounts payable                                    ‐                                             ‐                               ‐                                                                    ‐
      Less: Taxes included in other long‐term liabilities                         ‐                                             ‐                               ‐                                                                    ‐
      Less: Taxes included in Accrued Compensation                                ‐                                             ‐                               ‐                                                                    ‐

        TOTAL ACCRUED TAXES                                                        21                                       (21)                          ‐                                                                          ‐



1.  Beginning liability includes certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122. 
2.  Amounts paid include those for certain pre‐petition taxes payable pursuant to orders of the Bankruptcy Court under Dockets #120 and #122 as well as 
post‐petition incurred liabilities.
                     Case 18-12537-MFW                  Doc 361         Filed 02/28/19          Page 51 of 74


In re PGHC Holdings, Inc., et al.,                                                                 Case No. 18‐12537 (MFW) 
Debtors                                                                               Reporting Period: Dec 31 ‐ Feb 10, 2019 




                                                   MOR‐4
                              ATTESTATION REGARDING STATUS OF POST‐PETITION TAXES

The above‐captioned Debtors hereby submit this attestation regarding the status of post‐petition taxes in lieu of providing 
tax returns and detailed records of paid or unpaid taxes by type and entity.
I hereby certify, to the best of my knowledge, that: (1) all federal, state and local post‐petition taxes and estimates due and 
owing for the period indicated above for the Debtors have been paid or that any remaining balances due are de minimis ; 
and (2) to the extent that tax returns have not been submitted, an extension has been either obtained or requested from 
the appropriate state or federal agency, or the Debtors are in the process of obtaining or requesting such extension from 
the appropriate state or federal agency.




 /s/ Corey D. Wendland                                                        February 28, 2019
Signature of Authorized Individual                                            Date



Corey D. Wendland                                                             Chief Financial Officer
Printed Name of Authorized Individual                                         Title of Authorized Individual
                                Case 18-12537-MFW                                   Doc 361                       Filed 02/28/19                                 Page 52 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                                                Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                                               Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                   MOR‐4
                                                                                                         1
                                                                    STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                                Consolidated

                                                                                                                                        Days Outstanding
                    Line item
                                                         Current                        1‐30                       31‐60                         61‐90                     91‐120                     Over 120                       Totals
Accounts payable 2                                         5,177,538                      179,560                          5,640                       78,657                                 ‐                           ‐          5,441,395
Accrued compensation and benefits                          1,772,444                                    ‐                           ‐                             ‐                           ‐                           ‐          1,772,444
Accrued expenses                                           1,834,411                                    ‐                           ‐                             ‐                           ‐                           ‐          1,834,411
Accrued taxes                                              1,336,096                                    ‐                           ‐                             ‐                           ‐                           ‐          1,336,096
Accrued interest                                                            ‐                           ‐                           ‐                             ‐                           ‐                           ‐                           ‐
Accrued lease obligations                                     597,846                                   ‐                           ‐                             ‐                           ‐                           ‐             597,846
Gift cards, net of breakage                                   426,267                                   ‐                           ‐                             ‐                           ‐                           ‐             426,267
Loyalty Points                                                258,104                                   ‐                           ‐                             ‐                           ‐                           ‐             258,104
Donations Held for Others                                                   ‐                           ‐                           ‐                             ‐                           ‐                           ‐                           ‐
Deferred revenue                                              588,864                                   ‐                           ‐                             ‐                           ‐                           ‐             588,864
Deferred tax liability                                     1,692,837                                    ‐                           ‐                             ‐                           ‐                           ‐          1,692,837
Other liabilities                                                    (409)                              ‐                           ‐                             ‐                           ‐                           ‐                    (409)
Totals                                                  13,683,998                        179,560                          5,640                        78,657                                ‐                           ‐       13,947,855


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 53 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                               PGHC Holdings, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 54 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                           Papa Gino's Holdings Corp.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                               Doc 361                  Filed 02/28/19                            Page 55 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                              Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                             Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                  MOR‐4
                                                                                                       1
                                                                  STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                             Papa Gino's, Inc.

                                                                                                                           Days Outstanding
                    Line item
                                                         Current                     1‐30                  31‐60                    61‐90                91‐120                 Over 120                  Totals
Accounts payable 2                                   4,190,093.23                      166,194                     5,073                  78,657                       ‐                       ‐          4,440,017
Accrued compensation and benefits                          1,271,670                            ‐                      ‐                        ‐                      ‐                       ‐          1,271,670
Accrued expenses                                           1,583,602                            ‐                      ‐                        ‐                      ‐                       ‐          1,583,602
Accrued taxes                                              1,050,662                            ‐                      ‐                        ‐                      ‐                       ‐          1,050,662
Accrued interest                                                       ‐                        ‐                      ‐                        ‐                      ‐                       ‐                      ‐
Accrued lease obligations                                     503,154                           ‐                      ‐                        ‐                      ‐                       ‐             503,154
Gift cards, net of breakage                                            ‐                        ‐                      ‐                        ‐                      ‐                       ‐                      ‐
Loyalty Points                                                258,104                           ‐                      ‐                        ‐                      ‐                       ‐             258,104
Donations Held for Others                                              ‐                        ‐                      ‐                        ‐                      ‐                       ‐                      ‐
Deferred revenue                                              588,045                           ‐                      ‐                        ‐                      ‐                       ‐             588,045
Deferred tax liability                                     1,692,837                            ‐                      ‐                        ‐                      ‐                       ‐          1,692,837
Other liabilities                                                    (409)                      ‐                      ‐                        ‐                      ‐                       ‐                    (409)
Totals                                                  11,137,758                     166,194                     5,073                  78,657                       ‐                       ‐       11,387,682


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 56 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                      MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                          Papa Gino's Franchising Corp.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 57 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                   MOR‐4
                                                                                                             1
                                                                  STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                  Papa Gino's / D'Angelo Card Services, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                   426,267                         ‐                      ‐                        ‐                       ‐                       ‐             426,267
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                        426,267                         ‐                      ‐                        ‐                       ‐                       ‐             426,267


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 58 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                      MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                         D'Angelo's Sandwich Shops, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                              Page 59 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                               Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                              Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                  MOR‐4
                                                                                                       1
                                                                  STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                               Delops, Inc.

                                                                                                                           Days Outstanding
                    Line item
                                                         Current                    1‐30                  31‐60                     61‐90                 91‐120                 Over 120                  Totals
Accounts payable 2                                       987,444.99                      13,366                      567                        ‐                       ‐                       ‐          1,001,378
Accrued compensation and benefits                             500,774                          ‐                      ‐                         ‐                       ‐                       ‐             500,774
Accrued expenses                                              159,982                          ‐                      ‐                         ‐                       ‐                       ‐             159,982
Accrued taxes                                                 285,434                          ‐                      ‐                         ‐                       ‐                       ‐             285,434
Accrued interest                                                       ‐                       ‐                      ‐                         ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                        94,692                        ‐                      ‐                         ‐                       ‐                       ‐                94,692
Gift cards, net of breakage                                            ‐                       ‐                      ‐                         ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                       ‐                      ‐                         ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                       ‐                      ‐                         ‐                       ‐                       ‐                      ‐
Deferred revenue                                                      819                      ‐                      ‐                         ‐                       ‐                       ‐                     819
Deferred tax liability                                                 ‐                       ‐                      ‐                         ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                       ‐                      ‐                         ‐                       ‐                       ‐                      ‐
Totals                                                     2,029,146                     13,366                      567                        ‐                       ‐                       ‐          2,043,079


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 60 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                             Progressive Food, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐




1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 61 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                                     MOR‐4
                                                                                                          1
                                                                     STATUS OF UNPAID POST‐PETITION DEBTS 
                                                                        D'Angelo Franchising Corporation

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                                Case 18-12537-MFW                              Doc 361                  Filed 02/28/19                            Page 62 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                                                             Case No. 18‐12537 (MFW) 
Debtors                                                                                                                                                            Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                             MOR‐4
                                                                                                    1
                                                         STATUS OF UNPAID POST‐PETITION DEBTS 
                                             Non‐Debtor Affiliate ‐ D'Angelo Sandwich Shops Advertising Fund, Inc.

                                                                                                                         Days Outstanding
                    Line item
                                                         Current                   1‐30                  31‐60                    61‐90                 91‐120                 Over 120                 Totals
Accounts payable 2                                                     ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued compensation and benefits                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued expenses                                                 90,827                       ‐                      ‐                        ‐                       ‐                       ‐                90,827
Accrued taxes                                                          ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued interest                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Accrued lease obligations                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Gift cards, net of breakage                                            ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Loyalty Points                                                         ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Donations Held for Others                                              ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred revenue                                                       ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Deferred tax liability                                                 ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Other liabilities                                                      ‐                      ‐                      ‐                        ‐                       ‐                       ‐                      ‐
Totals                                                           90,827                       ‐                      ‐                        ‐                       ‐                       ‐                90,827


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as 
current for the purposes of this schedule. All post‐petition debts other than aged accounts payable are assumed to be current.
2. Amounts in this line item represent open and outstanding trade vendor invoices, aged based on invoice due date, that have been entered into the Debtors' accounts 
payable system. These amounts do not include any payables based on accruals for goods provided and/or services performed but for which invoices have not been 
received. The Debtors expect to pay all amounts not listed as "Current" as soon as practicable. This note is provided in place of a list of aged accounts payable.
                           Case 18-12537-MFW                  Doc 361             Filed 02/28/19                Page 63 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                  Case No. 18‐12537 (MFW) 
Debtors                                                                                                                Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                              MOR‐5        
                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                            CONSOLIDATED

                                                                                          Days Outstanding
              Line item
                                         Current                 31‐60                 61‐90          91‐120                       Over 120                    Totals

Accounts Receivable                            405,592                 11,075                73,479                24,854                   18,250                  
                                                                                                                                                                   533,251
                                                                                                                                                                            
Allowance for doubtful accounts                   (3,421)               (2,674)               (4,476)             (15,705)                 (18,250)                  (44,526)
                                                                                                                                                                            
Trade Receivables, net                         402,171                   8,401               69,003                  9,149                             0            488,725
                                                                                                                                                                            ‐
Other Receivables                           1,189,836                        ‐                     ‐                     ‐                         ‐             1,189,836

Accounts Receivable, net                   1,592,007                     8,401               69,003                  9,149                             0        1,678,561
                                               94.8%                      0.5%                 4.1%                   0.5%                       0.0%              100.0%

Reconciliation of accounts receivable, trade:
 Accounts receivable beginning, net                                                                                                                                 497,562
 Add: Amounts billed during the period                                                                                                                              378,999
 Subtract: Amounts collected during the period                                                                                                                     (388,390)
 Subtract: Change in allowance for doubtful accounts                                                                                                                      (171)
 Other adjustments                                                                                                                                                          726
  Trade Receivables ending, net                                                                                                                                     488,725
                            Case 18-12537-MFW                       Doc 361             Filed 02/28/19                Page 64 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                                   PGHC Holdings, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                31‐60                 61‐90          91‐120                       Over 120                  Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                                                                                                                                               ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                     ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                      0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                                ‐
  Add: Amounts billed during the period                                                                                                                                             ‐
  Subtract: Amounts collected during the period                                                                                                                                     ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                                 ‐
  Trade Receivables ending, net                                                                                                                                                     ‐
                            Case 18-12537-MFW                       Doc 361             Filed 02/28/19                Page 65 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                               Papa Gino's Holdings Corp.

                                                                                                Days Outstanding
               Line item
                                                Current                31‐60                 61‐90          91‐120                       Over 120                  Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                                                                                                                                               ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                     ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                      0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                                ‐
  Add: Amounts billed during the period                                                                                                                                             ‐
  Subtract: Amounts collected during the period                                                                                                                                     ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                                 ‐
  Trade Receivables ending, net                                                                                                                                                     ‐
                           Case 18-12537-MFW                  Doc 361             Filed 02/28/19                   Page 66 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                     Case No. 18‐12537 (MFW) 
Debtors                                                                                                                   Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                 MOR‐5        
                                                ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                               Papa Gino's, Inc.

                                                                                          Days Outstanding
              Line item
                                           Current               31‐60                 61‐90          91‐120                          Over 120                     Totals

Accounts Receivable                             166,231                  9,595                 2,231                        723                18,250                  197,031
                                                                                                                                                                               
Allowance for doubtful accounts                         ‐               (1,194)               (2,231)                     (723)               (18,250)                  
                                                                                                                                                                       (22,398)
                                                                                                                                                                               
Trade Receivables, net                          166,231                  8,401                         0                    ‐                             0            174,633

Other Receivables
Credit Card Receivables                         754,588                                                                                                                754,588
Other Receivables                               122,239                                                                                                                122,239
                                                                                                                                                                               
Other Receivables                               876,827                      ‐                     ‐                        ‐                         ‐                876,827

Accounts Receivable, net                    1,043,058                    8,401                         0                    ‐                             0        1,051,460
                                                99.2%                     0.8%                    0.0%                    0.0%                      0.0%              100.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                   172,577
  Add: Amounts billed during the period                                                                                                                                207,062
  Subtract: Amounts collected during the period                                                                                                                       (205,639)
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                            633
  Trade Receivables ending, net                                                                                                                                        174,633
                            Case 18-12537-MFW                       Doc 361             Filed 02/28/19                Page 67 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                              Papa Gino's Franchising Corp.

                                                                                                Days Outstanding
               Line item
                                                Current                31‐60                 61‐90          91‐120                       Over 120                  Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
                                                                                                                                                                               
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                                                                                                                                               ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                     ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                      0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                                ‐
  Add: Amounts billed during the period                                                                                                                                             ‐
  Subtract: Amounts collected during the period                                                                                                                                     ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                                 ‐
  Trade Receivables ending, net                                                                                                                                                     ‐
                            Case 18-12537-MFW                       Doc 361             Filed 02/28/19                Page 68 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                        MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                         Papa Gino's / D'Angelo Card Services, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                31‐60                 61‐90          91‐120                       Over 120                  Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
                                                                                                                                                                               
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                                                                                                                                               ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                     ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                      0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                                ‐
  Add: Amounts billed during the period                                                                                                                                             ‐
  Subtract: Amounts collected during the period                                                                                                                                     ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                                 ‐
  Trade Receivables ending, net                                                                                                                                                     ‐
                            Case 18-12537-MFW                       Doc 361             Filed 02/28/19                Page 69 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                       MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                             D'Angelo's Sandwich Shops, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                31‐60                 61‐90          91‐120                       Over 120                  Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
                                                                                                                                                                               
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                                                                                                                                               ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                     ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                      0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                                ‐
  Add: Amounts billed during the period                                                                                                                                             ‐
  Subtract: Amounts collected during the period                                                                                                                                     ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                                 ‐
  Trade Receivables ending, net                                                                                                                                                     ‐
                           Case 18-12537-MFW                   Doc 361                 Filed 02/28/19                   Page 70 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                          Case No. 18‐12537 (MFW) 
Debtors                                                                                                                        Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                               MOR‐5        
                                              ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                               Delops, Inc.

                                                                                               Days Outstanding
              Line item
                                          Current                 31‐60                     61‐90          91‐120                            Over 120                  Totals

Accounts Receivable                               21,191                  1,480                     2,245                        301                         ‐               25,217
Allowance for doubtful accounts                    (3,421)               (1,480)                   (2,245)                     (301)                         ‐                (7,447)
                                                                                                                                                                                   
Trade Receivables, net                            17,770                         (0)                        0                        0                       ‐               17,770

Other Receivables:
Credit Card Receivables                         215,264                       ‐                         ‐                        ‐                           ‐             215,264
Other Receivables                                 11,351                      ‐                         ‐                        ‐                           ‐               11,351
                                                                                                                                                                                   
Other Receivables                               226,615                       ‐                         ‐                        ‐                           ‐             226,615

Accounts Receivable, net                        244,385                          (0)                        0                        0                       ‐             244,385
                                                 100.0%                      0.0%                      0.0%                     0.0%                       0.0%             100.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                         18,528
  Add: Amounts billed during the period                                                                                                                                      25,889
  Subtract: Amounts collected during the period                                                                                                                             (26,782)
  Subtract: Change in allowance for doubtful accounts                                                                                                                                   ‐
  Other adjustments                                                                                                                                                                134
  Trade Receivables ending, net                                                                                                                                              17,770
                            Case 18-12537-MFW                       Doc 361             Filed 02/28/19                Page 71 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                        Case No. 18‐12537 (MFW) 
Debtors                                                                                                                      Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                      MOR‐5        
                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                                 Progressive Food, Inc.

                                                                                                Days Outstanding
               Line item
                                                Current                31‐60                 61‐90          91‐120                       Over 120                  Totals

Accounts Receivable                                          ‐                     ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
Less: Allowance for doubtful accounts                  ‐                           ‐                     ‐                     ‐                         ‐                     
                                                                                                                                                                               ‐
                                                                                                                                                                               
Trade Receivables, net                                       ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                                                                                                                                               ‐
Other Receivables                                            ‐                     ‐                     ‐                     ‐                         ‐                     ‐

Accounts Receivable, net                                     ‐                     ‐                     ‐                     ‐                         ‐                     ‐
                                                           0.0%                  0.0%                  0.0%                  0.0%                      0.0%                  0.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                                                ‐
  Add: Amounts billed during the period                                                                                                                                             ‐
  Subtract: Amounts collected during the period                                                                                                                                     ‐
  Subtract: Change in allowance for doubtful accounts                                                                                                                               ‐
  Other adjustments                                                                                                                                                                 ‐
  Trade Receivables ending, net                                                                                                                                                     ‐
                           Case 18-12537-MFW                  Doc 361             Filed 02/28/19               Page 72 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                 Case No. 18‐12537 (MFW) 
Debtors                                                                                                               Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                 MOR‐5        
                                                ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                                       D'Angelo Franchising Corporation

                                                                                          Days Outstanding
              Line item
                                           Current               31‐60                 61‐90          91‐120                      Over 120                  Totals

Accounts Receivable                             139,103                      ‐               38,612               11,052                          ‐             
                                                                                                                                                               188,768
                                                                                                                                                                        
Allowance for doubtful accounts                         ‐                    ‐                     ‐               (8,427)                        ‐                (8,427)
                                                                                                                                                                        
Trade Receivables, net                          139,103                      ‐               38,612                 2,625                         ‐             180,341
                                                                                                                                                                        ‐
Other Receivables                                 40,397                     ‐                     ‐                    ‐                         ‐               40,397

Accounts Receivable, net                        179,500                      ‐               38,612                 2,625                         ‐             220,738
                                                  81.3%                    0.0%               17.5%                  1.2%                       0.0%             100.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                            194,183
  Add: Amounts billed during the period                                                                                                                           94,892
  Subtract: Amounts collected during the period                                                                                                                (108,694)
  Subtract: Change in allowance for doubtful accounts                                                                                                                        ‐
  Other adjustments                                                                                                                                                     (41)
  Trade Receivables ending, net                                                                                                                                 180,341
                           Case 18-12537-MFW                    Doc 361             Filed 02/28/19               Page 73 of 74


In re PGHC Holdings, Inc., et al.,                                                                                                   Case No. 18‐12537 (MFW) 
Debtors                                                                                                                 Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                                    MOR‐5        
                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING     
                                     Non‐Debtor Affiliate ‐ D'Angelo Sandwich Shops Advertising Fund, Inc.



                                                                                            Days Outstanding
              Line item
                                             Current               31‐60                 61‐90          91‐120                      Over 120                  Totals

Accounts Receivable                                 79,067                     ‐               30,391               12,778                          ‐             122,236
                                                                                                                                                                          
Allowance for doubtful accounts                           ‐                    ‐                     ‐               (6,254)                        ‐                (6,254)
                                                                                                                                                                          
Trade Receivables, net                              79,067                     ‐               30,391                 6,524                         ‐             115,982
                                                                                                                                                                          ‐
Other Receivables                                   45,996                     ‐                     ‐                    ‐                         ‐               45,996

Accounts Receivable, net                          125,063                      ‐               30,391                 6,524                         ‐             161,978
                                                    77.2%                    0.0%               18.8%                  4.0%                       0.0%             100.0%

  Reconciliation of accounts receivable, trade:
  Accounts receivable beginning, net                                                                                                                              112,274
  Add: Amounts billed during the period                                                                                                                             51,155
  Subtract: Amounts collected during the period                                                                                                                    (47,276)
  Subtract: Change in allowance for doubtful accounts                                                                                                                   (171)
  Other adjustments                                                                                                                                                            ‐
  Trade Receivables ending, net                                                                                                                                   115,982
                    Case 18-12537-MFW              Doc 361        Filed 02/28/19         Page 74 of 74


In re PGHC Holdings, Inc., et al.,                                                               Case No. 18‐12537 (MFW) 
Debtors                                                                             Reporting Period: Dec 31 ‐ Feb 10, 2019 

                                                       MOR‐5a
                                                DEBTOR QUESTIONNAIRE
  #                                               Line item                                               Yes         No
  1     Have any assets been sold or transferred outside the normal course of business this 
        reporting period? If yes, provide an explanation below.                                            X
  2     Have any funds been disbursed from any account other than a debtor in possession 
        account this reporting period? If yes, provide an explanation below.                                           X
  3     Have all post‐petition tax returns been timely filed? If no, provide an explanation below.         X
  4     Are workers' compensation, general liability and other necessary insurance coverages in 
        effect? If no, provide an explanation below.                                                       X
  5     Has any bank account been opened during the reporting period? If yes, provide 
        documentation identifying the opened account(s).                                                               X
Explanations
  1     The Debtors entered into an asset purchase agreement with the Stalking Horse Bidder, as approved by the Court.  
        This sale occurred on the day following the fiscal January month, which ended on February 10, 2019.
  2     None required
  3     None required
  4     None required
  5     None required
